DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to application filed on 5/22/2020.
Claims 1-7, 9-15, and 19 have been amended in this action.
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Brient (Reg. No. 44,561) on 7/28/2021.

Amendment to the Claims:
	This listing of claims will replace all prior version and listings of clams in the application.
Listing of Claims:
1.    (Currently Amended) A computer-implemented data processing method for responding to a data subject access request, the method comprising:

determining, by the one or more processors, that the data subject is associated with a particular geographic location;
verifying, by the one or more processors, that the data subject is associated with the particular geographic location by:
prompting the data subject to provide one or more additional pieces of information in order to verify that the data subject is associated with the particular geographic location; 
receiving the one or more additional pieces of information; and 
confirming that the data subject is associated with [[a]] the particular geographic location based at least in part on the one or more additional pieces of information; 
in response to verifying that the data subject is associated with the particular geographic location, processing, by the one or more processors, the data subject access request by identifying one or more pieces of personal data associated with the data subject, the one or more pieces of personal data being stored in one or more data repositories associated with a particular organization; and
taking, by the one or more processors, one or more actions based at least in part on the data subject access request, the one or more actions including one or more actions related to the one or more pieces of personal data.

the one or more additional pieces of information in order to verify that the data subject is associated with the particular geographic location further comprises:
generating a secure link between the one or more processors associated with the data subject access request and a computing device associated with the data subject to prevent outside access to the one or more additional pieces of information provided by the data subject;
receiving, via the secure link, the one or more additional pieces of information provided by the data subject; and
digitally storing the one or more additional pieces of information provided by the data subject.

3.    (Currently Amended) The computer-implemented data processing method of Claim 1, wherein determining that the data subject is associated with [[a]] the particular geographic location comprises determining that the data subject is a resident of the particular geographic location.

4.    (Currently Amended) The computer-implemented data processing method of Claim 1, wherein verifying that the data subject is associated with the particular geographic location further comprises:
accessing, by the one or more processors, one or more third-party data aggregation systems; and
the one or more processors, the one or more additional pieces of information received from the data subject to corresponding data information accessed via one or more third-party data aggregation systems in order to verify that the data subject is associated with the particular geographic location.

5.    (Currently Amended) The computer-implemented data processing method of Claim 4, wherein the one or more additional pieces of information received from the data subject identifies an address of residence of the data subject and the method further comprises:
accessing, via the one or more third-party data aggregation systems, one or more property identification databases associated with the particular geographic location;
determining a property identification address of residence of the data subject based at least in part on accessing the one or more property identification databases;
comparing, by the one or more processors, the address of residence of the data subject identified in the one or more additional pieces of information to the property identification address of residence of the data subject; and
verifying, by the one or more processors, that the data subject is associated with the particular geographic location based at least in part on the comparing of the address of residence of the data subject identified in the one or more additional pieces of information to the property identification address of residence of the data subject.


determining a geographic location associated with one or more financial transactions based at least in part on the one or more financial records provided by the data subject;
accessing, via the one or more third-party data aggregation systems, one or more financial record databases;
confirming, by the one or more processors, the geographic location associated with the one or more financial transactions is the determined particular geographic location associated with the data subject; and
verifying, by the one or more processors, that the data subject is associated with the particular geographic location based at least in part on the confirming that the geographic location associated with the one or more financial transactions is the determined particular geographic location associated with the data subject.

7.    (Currently Amended) The computer-implemented data processing method of Claim 1, wherein one of the one or more request parameters of the data subject access request comprises a type of the data subject access request, and wherein the type of the data subject access request is selected from a group consisting of:
a subject’s rights request, and 
a data subject deletion request.

8.    (Original) The computer-implemented data processing method of Claim 1, wherein the one or more additional pieces of information is one or more images provided by the data subject via a computing device associated with the data subject.

9.    (Currently Amended) A computer-implemented data processing method for responding to a data subject access request, the method comprising:
receiving, by one or more processors, a data subject access request from a data subject comprising one or more request parameters, wherein the data subject access request includes a particular geographic location identified by the data subject to be a residence geographic location of the data subject;
verifying, by the one or more processors, that the data subject is associated with the particular geographic location by:
accessing one or more third-party data aggregation systems; and 
confirming the particular geographic location identified by the data subject to be the residence geographic location of the data subject based at least in part on accessing the one or more third-party data aggregation systems;
in response to verifying that the data subject is associated with the particular geographic location, processing, by the one or more processors, the data subject access request by identifying one or more pieces of personal data associated with the data subject, the one or more pieces of personal data being stored in one or more data repositories associated with a particular organization; and
the one or more processors, one or more actions based at least in part on the data subject access request, the one or more actions including one or more actions related to the one or more pieces of personal data.

10.    (Currently Amended) The computer-implemented data processing method of Claim 9, wherein determining that the data subject is associated with [[a]] the particular geographic location comprises determining that the data subject is a resident of the particular geographic location.

11.    (Currently Amended) The computer-implemented data processing method of Claim 9, wherein one of the one or more request parameters of the data subject access request comprises a type of the data subject access request, and wherein the type of the data subject access request is selected from a group consisting of:
a subject’s rights request, and 
a data subject deletion request.

12.    (Currently Amended) The computer-implemented data processing method of Claim 9, further comprising: 
prompting, by the one or more processors, the data subject to provide one or more additional pieces of information in order to verify that the data subject is associated with the particular geographic location;
receiving, by the one or more processors, the one or more additional pieces of information; and
 the one or more processors, the one or more additional pieces of information received from the data subject to corresponding data information accessed via one or more third-party data aggregation systems in order to verify that the data subject is associated with the particular geographic location.

13.    (Currently Amended) A data subject access request processing system comprising: 
one or more data subject access request management servers;
a plurality of local storage nodes, each of the plurality of local storage nodes being physically located in a distinct geographic location; 
one or more processers; and
memory, wherein the one or more processers are configured for:
receiving, a data subject access request from a data subject comprising one or more request parameters;
determining that the data subject is associated with a particular geographic location; 
verifying that the data subject is associated with the particular geographic location by:
prompting the data subject to provide one or more additional pieces of information in order to verify that the data subject is associated with the particular geographic location;
receiving the one or more additional pieces of information; and
the particular geographic location based at least in part on the one or more additional pieces of information; 
in response to verifying that the data subject is associated with the particular geographic location, processing the data subject access request by identifying one or more pieces of personal data associated with the data subject, the one or more pieces of personal data being stored in one or more data repositories associated with a particular organization; and
taking one or more actions based at least in part on the data subject access request, the one or more actions including one or more actions related to the one or more pieces of personal data.

14.    (Currently Amended) The data subject access request processing system of Claim 13, wherein prompting the data subject to provide the one or more additional pieces of information in order to verify that the data subject is associated with the particular geographic location further comprises:
generating a secure link between the one or more processors associated with the data subject access request and a computing device associated with the data subject to prevent outside access to the one or more additional pieces of information provided by the data subject;
receiving, via the secure link, the one or more additional pieces of information provided by the data subject; and


15.    (Currently Amended) The data subject access request processing system of Claim 13, wherein determining that the data subject is associated with [[a]] the particular geographic location comprises determining that the data subject is a resident of the particular geographic location.

16.    (Original) The data subject access request processing system of Claim 13, wherein verifying that the data subject is associated with the particular geographic location further comprises:
accessing one or more third-party data aggregation systems; and
comparing the one or more additional pieces of information received from the data subject to corresponding data information accessed via one or more third-party data aggregation systems in order to verify that the data subject is associated with the particular geographic location.

17.    (Original) The data subject access request processing system of 16, wherein the one or more additional pieces of information received from the data subject identifies an address of residence of the data subject and the method further comprises:
accessing, via the one or more third-party data aggregation systems, one or more property identification databases associated with the particular geographic location;

comparing the address of residence of the data subject identified in the one or more additional pieces of information to the property identification address of residence of the data subject; and
verifying that the data subject is associated with the particular geographic location based at least in part on the comparing of the address of residence of the data subject identified in the one or more additional pieces of information to the property identification address of residence of the data subject.

18.    (Original) The data subject access request processing system of Claim 16, wherein the one or more additional pieces of information received from the data subject identifies one or more financial records of the data subject and the method further comprises:
determining a geographic location associated with one or more financial transactions based at least in part on the one or more financial records provided by the data subject;
accessing, via the one or more third-party data aggregation systems, one or more financial record databases;
confirming the geographic location associated with the one or more financial transactions is the determined particular geographic location associated with the data subject; and


19.    (Currently Amended) The data subject access request processing system of Claim 13, wherein one of the one or more request parameters of the data subject access request comprises a type of the data subject access request, and wherein the type of the data subject access request is selected from a group consisting of:
a subject’s rights request, and 
a data subject deletion request.

20.    (Original) The data subject access request processing system of Claim 13, wherein the one or more additional pieces of information is one or more images provided by the data subject via a computing device associated with the data subject.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, receiving, by one or more processors, a data subject access request from a data subject comprising one or more request parameters; determining, by the one or more processors, that the data subject is associated with a particular geographic location; verifying, by the one or more processors, that the data subject is associated with the particular geographic location by: prompting the data subject to provide one or more additional pieces of information in order to verify that the data subject is associated with the particular geographic location; receiving the one or more additional pieces of information; and confirming that the data subject is associated with the particular geographic location based at least in part on the one or more additional pieces of information as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 9 and 13.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191